Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/22/19;3/22/19;3/22/19 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6, 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Trombley, III (US 4,923,061) (“Trombley”).
Trombley discloses: A method for curving a catheter tube of a catheter assembly, the catheter assembly including a tube restraint 14, the method comprising: constraining the catheter tube 10,12 into a curved configuration using the tube constraint; heating the catheter tube in the curved configuration for a predetermined time at a predetermined temperature C4L52-64; and releasing the catheter tube from the tube constraint after the heating is complete, wherein the catheter tube permanently retains the curved configuration. C4L64-C5L
Claims 2-3: the heating step includes utilizing a heat sterilization procedure utilizing an ethylene oxide sterilization procedure. C4L61-64
Claim 4: wherein the ethylene oxide sterilization procedure is performed at a temperature of at least about 55 degrees Celsius. C5L15-16
Claim 6: the constraining step comprises forming a catheter tube loop 26 in the curved configuration. Fig. 1
Claim 13:  the tube constraint 14 includes a spun- bonded olefin sheet 16,18including one or more openings 22 designed to receive the catheter tube, the constraining step comprising inserting the catheter tube into the one or more openings. C2L57-C3L9; (polyethylene is made from ethylene mononers, ethylene is a small olefin compound)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trombley.
Trombley discloses the invention as substantially claimed, including ethylene oxide sterilization but does not directly disclose the sterilization procedure being performed for a time of at least about 15 minutes.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have performed the sterilization procedure for at least about 15 minutes since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Allowable Subject Matter
Claims 7-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The method of the tube constraint constraining the catheter tube into a curved configuration in combination with the particular features of the tube constraint as claimed in the aforementioned objected to claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783